department of the treasury internal_revenue_service o washington d c nov tax_exempt_and_government_entities_division uniform issue list feo bk tok kaka kkkkkr kkk krekreekrieerererekrekakk kkk kkk ‘ etx ’ ‘ wv legend taxpayer ira x rekekeeekkkerekeaakkek kahit iki rkererikrka re rrekereeeereee amount a errkkkkkkkkk amount b hkkrekkekeke dear rekkkkkkkkkk this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution from ira x totaling amount a taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer's medical_condition and disability which impaired her ability to accomplish a timely rollover taxpayer further represents that a portion of amount a was used and amount b has not been used for any other purpose taxpayer received amount a from ira x on february on may taxpayer had knee replacement surgery after she had the surgery she had several months of physical therapy and was taking medication she had forgotten about rolling over the funds until she received the form-1099 for the distribution page based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount b a portion of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a pages foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has not presented sufficient evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to roll over amount a or any portion thereof to an ira taxpayer has asserted that her failure to accomplish a timely rollover was caused by her medical_condition and disability during the day rollover period however her knee replacement surgery took place after the expiration of the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount b from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id - at - _ please address all correspondence to se t ep ra t2 sincerely yours drag eh donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
